I am unable to agree with my associates in their decision of this case. I have not been able to find in the transcript any evidence from which, in my judgment, the jury could reasonably have found that the plaintiff was guilty of contributory negligence. The trial justice was evidently of the same opinion, when he said, in denying the plaintiff's motion for a new trial, "I think it is clear that the plaintiff was not guilty of contributory negligence."
As there was no special finding by the jury either on that issue or on the issue of negligence by the defendant causing the collision, it is impossible to determine whether they found their verdict for the defendant on the ground that it was not guilty of such negligence or on the ground that the plaintiff was guilty of contributory negligence or on both of these grounds.
In this situation, with no evidence from which the jury could reasonably find contributory negligence, it was, in my judgment, the duty of the trial justice to grant the plaintiff's request that the jury be instructed as follows: "I instruct you to find as a matter of law that the plaintiff's bus driver was not guilty of any negligence which contributed to this accident."
It is well settled that in such a situation it is reversible error for a trial justice to refuse to give such an instruction.Bain v. Athens Foundry  Machine Works, 75 Ga. 718; Goltz
v. Griswold, 113 Mo. 144, 20 S.W. 1044; Denham v. TrinityCounty Lumber Co., 73 Tex. 78, 11 S.W. 151; 1 Thompson on Negligence, 432, 433, §§ 458, 459.
Therefore, my conclusion is that the plaintiff's exception to the refusal of the trial justice to give the requested instruction *Page 311 
should be sustained and the case remitted to the superior court for a new trial.